Case 8:15-cv-00011-TPB-CPT Document 146-8 Filed 12/20/19 Page 1 of 1 PagelD 1614
Sat 5/3/2014 2:19 PM
MS Marc Smith <elsmarmarc@gmail.com>
Re: Your linking to Elsmar in your rant - 20120218 - 20140502/3a (Paris)

To = chris@oxebridge.com

| took out a live link | found so it didn't "bump" the thread. You showed me links to threads and | reviewed them. | wanted to make sure there were no live
links to your site. So what?

The last thing | need is a live link to your site in a post.

Had you given me a decent apology | probably would have deleted any posts about you. But you want to be an ass so you get what you deserve.

Why you want to start shit again is beyond me. You should leave ell enough alone. People posted opinions about you and your company, mostly years go,
and you want all of that dredged up again? Bother me again and | will start a new post with this recent email exchange to let people know you're still a
pain in the back side. Of course | would also have to post to Facebook, LinkedIn, Google+ and Twitter. That thread where you tried to get the Ohio State
AG on me would be a nice one for me to bump in the forum and to post on Facebook, Linkedin, Google+ and Twitter. It'd show people what a cretin you
are.

Are you just stupid or mentally unstable?

Buzz off, creep. Go back to Linkedin or where ever it is that you're making trouble these days.
